UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* ULTRA CLEAN HOLDINGS, INC. (Name of Issuer) COMMON STOCK, $0. (Title of Class of Securities) 90385V107 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 90385V107 Names of Reporting Persons. I.R.S. Identification Nos. of Above Persons (entities only): Harvey Partners, LLC 20-3760303 Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) SEC Use Only Citizenship or Place of Organization: Delaware, United States Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole Voting Power: 1,582,500* (6) Shared Voting Power: 0* (7) Sole Dispositive Power: 1,582,500* (8) Shared Dispositive Power: 0* Aggregate Amount Beneficially Owned by Each Reporting Person: 1,582,500* Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): Percent of Class Represented by Amount in Row (9): 5.5%** Type of Reporting Person (See Instructions): IA *As of December 31, 2013, Harvey SMidCap Fund, LP, a Delaware limited partnership (“SMidCap Fund”), held 353,466 shares of common stock, par value $0.001 per share (the “Common Shares”) of Ultra Clean Holdings, Inc., a Delaware corporation (the “Company”).As of December 31, 2013, Harvey SMidCap Offshore Fund, Ltd., a Cayman Islands exempted company (“SMidCap Offshore Fund”), held 620,608 Common Shares. As of December 31, 2013, Harvey QP, LP, a Delaware limited partnership (“Harvey QP”), held 608,426 Common Shares.Harvey Partners, LLC, a Delaware limited liability company (“Harvey Partners”), is the investment manager of SMidCap Fund, SMidCap Offshore Fund and Harvey QP, and, as such, possesses sole power to vote and direct the disposition of all securities of the Company held by SMidCap Fund, SMidCap Offshore Fund and Harvey QP. James A. Schwartz and Jeffrey C. Moskowitz, the Managing Members of Harvey Partners, share voting and investment power with respect to all securities beneficially owned by Harvey Partners. **Based upon information set forth in the Company’s most recent Quarterly Report on Form 10-Q, as filed with the Securities and Exchange Commission on November 1, 2013, there were 28,583,595 Common Shares outstanding as of October 29, 2013.As a result of the foregoing, for purposes of Reg. Section 240.13d-3, Harvey Partners is deemed to beneficially own 1,582,500 Common Shares, or 5.5% of the Common Shares deemed issued and outstanding as of December 31, 2013.Harvey Partners’ interest in the securities reported herein is limited to the extent of its pecuniary interest in SMidCap Fund, SMidCap Offshore Fund and Harvey QP, if any. -2- Item 1(a) Name Of Issuer: Ultra Clean Holdings, Inc. Item 1(b) Address of Issuer’s Principal Executive Offices: 26462 Corporate Avenue Hayward, California 94545 Item 2(a) Name of Person Filing: Harvey Partners, LLC Item 2(b) Address of Principal Business Office or, if None, Residence: 551 Fifth Avenue, 36th Floor New York, NY 10176 Item 2(c) Citizenship: Harvey Partners, LLC, a Delaware limited liability company. Item 2(d) Title of Class of Securities: Common Stock, $0.001 par value per share. Item 2(e) CUSIP No.: 90385V107 Item 3. If This Statement Is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the Person Filing is a: Not Applicable. Item 4. Ownership (a) Amount Beneficially Owned: 1,582,500* (b) Percent of Class: 5.5%** (c)
